Citation Nr: 1106879	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-39 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
August 24, 1964, to February 17, 1965, and from July 31, 1965, to 
August 15, 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

During the pendency of the appeal, the appellant's claims file 
was transferred to the jurisdiction of the RO in Baltimore, 
Maryland, and then to that of the RO in Pittsburgh, Pennsylvania, 
which certified the appeal to the Board.  

In February 2008, the Board remanded the appellant's claim to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further development of the evidence.  The matter was returned 
to the Board and, in February 2010, was again remanded for 
further development.  After completing the requested development, 
the RO in Huntington, West Virginia, continued to deny the claim 
(as reflected in a November 2010 supplemental statement of the 
case) and returned the matter on appeal to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The appellant has had no period of active duty service.

2.  The appellant did not experience a permanent increase in a 
preexisting lumbar spine disability beyond its natural progress, 
or otherwise incur any injury or disease, during service that 
resulted in a current lumbar spine disability.





CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the claimant's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a November 2002 pre-rating letter, the RO 
provided notice to the appellant explaining what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2003 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the November 2002 letter.  

A March 2008 letter provided the appellant with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the March 2008 letter, and opportunity for the appellant to 
respond, the November 2010 supplemental statement of the case 
reflects the most recent readjudication of the claim by the RO.  
Hence, the appellant is not shown to be prejudiced by the timing 
of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and private treatment 
records, and the reports of October 2002 and September 2010 VA 
examinations.  Also of record and considered connection with the 
appeal are various written statements provided by the appellant.

The Board also finds that no additional RO action to further 
develop the record for the instant appeal is warranted.  As 
regards the September 2010 VA examination conducted pursuant to 
the Board's February 2010 remand, the Board instructed the VA 
examiner to provide an opinion as to whether a lumbar spine 
condition that preexisted the appellant's periods of ACDUTRA 
underwent a permanent increase in severity as a result of such 
service, and, if so, whether the increase in severity was clearly 
and unmistakably due to the natural progress of this condition.  
As is discussed below, the September 2010 examiner did provide an 
opinion as to whether a lumbar spine condition that preexisted 
the appellant's periods of ACDUTRA underwent a permanent increase 
in severity, not due to the natural progress of this condition; 
the examiner did not indicate whether any increase in severity 
was "clearly and unmistakably" due to the natural progress of 
the condition.  However, in light of recent case law, explained 
in more detail below, given the nature of the appellant's 
service, such an assessment of whether an increase was "clearly 
and unmistakably" due to the natural progress of the condition 
was not required to provide the Board with the necessary medical 
information and evidence needed to resolve the instant claim.  

The Board notes that only substantial compliance with the Board's 
remand instructions are required, not strict compliance.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the Board's 
remand order").  In this case, the Board's instructions have 
been substantially complied with, as the September 2010 examiner 
performed the necessary review, offered a thorough and detailed 
opinion within his area of expertise, and provided the Board with 
the necessary medical information and evidence needed to resolve 
the instant claim.  The specifics of the examination report will 
be discussed later in this opinion. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 
C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves or the National Guard for 
training purposes.  38 C.F.R. § 3.6(c)(1).  Active military, 
naval, or air service also includes any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA 
means, inter alia, duty other than full-time duty prescribed for 
Reserves or the National Guard.  38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).

As a preliminary matter, the Board notes the provisions of 38 
U.S.C.A. §§ 1111 and 1137 regarding the presumption of soundness, 
which state that every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111, 1137.

The Board also notes the provisions of 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b) regarding the presumption of aggravation, which 
state that if a preexisting disorder is noted upon entry into 
service, service connection may be granted based on aggravation 
during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b).

However, the record reflects, and the appellant does not contest, 
that, while the appellant served on ACDUTRA, he has not served on 
active duty, and has not established any service-connected 
disability.  Thus, neither the presumption of soundness nor the 
presumption of aggravation is applicable to the appellant's case.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. 
Shinseki, 24 Vet. App. 40, 48 (2010).  Rather, in order to 
establish aggravation of a preexisting condition during a period 
of ACDUTRA, a claimant has the burden of showing both that he 
experienced a permanent increase in disability during his period 
of ACDUTRA, and that such permanent increase was beyond the 
natural progress of that disability.  See Donnellan v. Shinseki, 
No. 07-2041, 2010 WL 4629058, at 6-7 (Vet. App. Nov. 17, 2010).  
Therefore, the presumptions of soundness and aggravation are not 
applicable in the instant case.  

In this case, the record reflects that the appellant served in 
the Army National Guard from March 2, 1964, until April 7, 1966, 
that he served on ACDUTRA from August 24, 1964 to February 17, 
1965, and from July 31, 1965, to August 15, 1965, and that he may 
have had a period or periods of INACDUTRA during such National 
Guard service.

The appellant asserts, as reflected in a January 2003 statement, 
that in March of 1966, while on duty with the National Guard, he 
was loading a truck and his back gave out.  The appellant asserts 
that he subsequently was treated by doctors for his back, 
received a letter from his private doctor, Dr. S., sent the 
letter to the National Guard, and was honorably discharged from 
the National Guard about a week or so later.  He further asserts 
that he experienced pain in his back for the next 40 years.

The report of the appellant's March 1964 examination for 
enlistment into the National Guard indicates a normal examination 
of the spine and other musculoskeletal system, but that the 
appellant reported having worn a brace or back support in the 
past.  The appellant explained that he had been treated by an 
orthopedic specialist approximately 8 months prior for pain in 
the lower spine, and that he had worn a back brace 4 months 
prior, as it was felt by his orthopedic surgeon that he had a 
muscle strain in the back.  An August 1965 individual sick slip 
indicates that the appellant had suffered a strained back in the 
line of duty, that he had some limitation of motion and spasm of 
the low back at L-4 and L-5, but no radiation of pain, and that 
the recommended treatment was heat and rest.

A letter dated in December 1965 from Dr. S. indicates that the 
appellant had been referred to him for a lumbosacral disorder 
that had incapacitated the appellant for two weeks, but did not 
state the date of such incapacitating lumbosacral disorder.  It 
was noted that, after extensive radiographic, orthopedic, and 
physical workups, the appellant was found to possess a congenital 
deformity with secondary ramifications of lumbosacral disorder.  
Dr. S. stated that this made the appellant a prime candidate for 
lumbosacral strain accompanied by bilateral extension neuralgias 
of the lower extremities, and that this was most likely to happen 
when the appellant was subjected to most forms of lifting, 
stretching, squatting, and extreme fatigue.  

The record further reflects that the appellant was discharged on 
April 7, 1966, due to physical disability. 

The report of an October 2002 VA examination indicates that the 
appellant reported having low back pain aggravated by any kind of 
heavy work, lifting, or carrying heavy objects.  The appellant 
reported first having back pain in 1964, when he was loading 
heavy objects and began having very severe back pain and could 
not straighten out, but that the back pain was eventually 
relieved.  He stated the he was seen by a chiropractor, and was 
diagnosed as having a herniated disc at the L5-S1 level, on the 
basis of an abnormal X-ray of the back.  Cervical, thoracic, and 
lumbar spine examination in October 2002 revealed the absence of 
paraspinal muscle spasm, no deformity was noted, and range of 
motion of the cervical and lumbar spine was normal and without 
restriction.  Neurological, motor status coordination, and 
reflexes were normal.  The appellant was diagnosed as having 
lumbar sprain and strain.  

Private treatment records dated in December 2002 indicate that 
the appellant complained of back pain, and that X-rays showed 
normal vertebral height and alignment, but severe disc space 
narrowing and osteophyte formation at L4-5 and L5-S1, with no 
facture lines or osseous destruction seen.  

The report of a September 2010 VA examination indicates that the 
appellant reported that, sometime in 1966, he was loading a truck 
and threw his back out.  He reported that he had had a lot of low 
back pain at the time, but did not have any diagnosis of a 
fracture.  He also stated that the doctors who originally saw him 
after this injury wanted to operate on his back, but that he did 
not want to do this.  He reported that he began seeing a 
chiropractor, which helped his low back pain, but that he 
continued to have low back problems since that time.  He denied 
currently having any type of radicular symptoms, with no pain or 
numbness going into his legs or feet, and no incoordination 
problems.  He stated that he mostly had lower back pain when 
walking for extended periods of time.  He did not use a back 
brace.  X-rays revealed multilevel degenerative disc disease with 
non-marginal syndesmophytes characteristic of possible diffuse 
idiopathic skeletal hyperplasia (DISH), and he had significant 
narrowing at L4-5 and L5-S1.  He was diagnosed as having 
multilevel degenerative disc disease and DISH.

The September 2010 VA examiner stated that it appeared that the 
condition that the appellant had was some type of vertebral 
abnormality that had previously been diagnosed as congenital.  
The examiner further stated that it was unlikely that an in-
service event of throwing his back out had led to the massive 
amount of degeneration that he currently had in his spine, and 
that it was more likely that it was simply his genetic makeup to 
develop this type of arthritis in his spine.  It was noted that 
he had no radicular symptoms or real signs of stenosis.  The 
examiner stated that it was his opinion that the appellant had 
had a natural progression of lumbar disease throughout his 
lifetime, that it did not have anything to do with his reported 
event in service, and that, therefore, it was not likely that the 
appellate underwent a permanent increase in the severity of his 
back condition as a result of service.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

The record reflects that the appellant has a current lumbar spine 
disability.  Also, while the record reflects, and the appellant 
has not disputed, that a lumbar spine disability pre-dated the 
appellant's service, service records also reflect that he 
suffered a strained back in the line of duty and that he was 
discharged from the National Guard due to physical disability.  
The appellant has also consistently reported that, during his 
service, he injured his back when loading a truck.  The Board 
also notes Dr. S.'s December 1965 letter stating that the 
appellant had had an incapacitating lumbosacral flare-up for two 
weeks and that, after extensive workups, the appellant was found 
to have a congenital deformity with secondary ramifications of 
lumbosacral disorder, which made the appellant prone to 
lumbosacral strain with activity.

 However, regarding the question of whether current back 
disability is due to an injury that was incurred during service, 
or whether the appellant experienced a permanent increase in a 
preexisting disability beyond its natural progress during 
service, a preponderance of the evidence is against the 
appellant's claim.  

The only competent opinion regarding whether the appellant's back 
disability permanently increased in disability beyond its natural 
progress during service is that of the September 2010 VA 
examiner, who diagnosed the appellant with multilevel 
degenerative disc disease and DISH, and opined that it was 
unlikely that an in-service event of throwing his back out led to 
the massive amount of degeneration that he currently had in his 
spine.  Rather, the examiner stated that it was more likely that 
it was simply the appellant's genetic makeup to develop this type 
of arthritis in his spine, that he had had a natural progression 
of lumbar disease throughout his lifetime that had nothing to do 
with his in-service event, and that it was not likely that the 
appellant underwent a permanent increase in the severity of his 
back condition as a result of service.

Conversely, there is no competent medical opinion of record 
indicating that the appellant experienced a permanent worsening 
of his back disability in service, not due to its natural 
progress, which resulted in his current back disability, or 
linking a current lumbar spine disability to service in any other 
way.  The appellant has proffered no such medical evidence.

While the Board has considered the assertions of the appellant 
that, in fact, as the result of his in-service back injury, he 
experienced a permanent worsening in his back disability, not due 
to the natural progress of the disability, which resulted in his 
current back disability, this does not provide a basis for 
allowance of the claim.  This claim turns on the medical matter 
of whether there exists a relationship between the lumbar spine 
disability for which service connection is sought and service; 
specifically, whether the appellant experienced a permanent 
increase in his preexisting lumbar spine disability beyond its 
natural progress, or otherwise incurred an injury, during any 
period of ACDUTRA or INACDUTRA, which resulted in his current 
lumbar spine disability.  Such a determination is within the 
province of trained medical professionals.  See Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to 
be other than a layperson without the appropriate medical 
training and expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, his 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for a lumbar spine disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


